ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 19‘x’ day of
April 2006 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to NNN 901 Civic, LLC, a Delaware limited liability company and NNN
VF 901 Civic, LLC, a Delaware limited liability company (“Assignee”), in
ownership percentages to be determined between the parties.

RECITALS

Santa Ana Arts IV, Inc., a California corporation, f/k/a American Pacific
Secured File Storage, Inc., a California corporation entered into that certain
Agreement of Sale and Purchase, dated as of March 27, 2006 and amended March 30,
2006 (the “Contract”) with respect to certain property known as 901 Civic Center
Drive; Santa Ana, California; as more particularly described in the Contract.
Assignor desires to assign all of its rights, title and interest in and to the
Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract,

WITNESS the following signatures:

     
ASSIGNOR:
  Triple Net Properties, LLC,
a Virginia limited liability company
 
   
 
  By: /s/ Richard Hutton
 
   
 
   
 
  Name: RICHARD HUTTON
 
   
 
   
 
  Title: CHIEF INVESTMENT OFFICER
 
   
 
   
ASSIGNEE:
  NNN 901 Civic, LLC,
a Delaware limited liability company
 
   
 
  By: Triple Net Properties, LLC,
a Virginia limited liability company
 
   
 
  Its: Manager
 
   
 
  By: /s/ Richard Hutton
 
   
 
   
 
  Name: RICHARD HUTTON
 
   
 
   
 
  Title: CHIEF INVESTMENT OFFICER
 
   
 
   
 
  NNN VF 901 Civic, LLC,
a Delaware limited liability company
 
   
 
  By: NNN 2003 Value Fund, LLC
a Delaware limited liability company
 
   
 
  By: Triple Net Properties, LLC,
a Virginia limited liability company
 
   
 
  Its: Manager
 
   
 
  By: /s/ Richard Hutton
 
   
 
   
 
  Name: RICHARD HUTTON
 
   



    Title: CHIEF INVESTMENT OFFICER

